DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longbrake (US-2005/0048885).
	Regarding claim 1, Longbrake (US-2005/0048885) discloses a sharpening apparatus comprising:
a base (95) extending longitudinally (Fig. 2), a [side] of the base (95) defining a rail (i.e. a structural member) along a length of the base (95) (Fig. 2);
a clamping assembly (clamping mechanism 55) configured to be secured to the base (95) (Fig. 2) and slidingly engage the rail (11) (Fig. 2) (“[T]he lock set illustrated in FIG. 2 comprises a connector 100 which is secured to the guide rod 95 via a setscrew 105 along a desired length of the guide rod 95. Accordingly, if the guide rod 95 is removed from the apparatus 50, the connector 100 and setscrew 105 facilitates the guide rod 95 being re-positioned to the same height. It is to be appreciated that any means of positioning the guide rod 95 at a desired height can be employed.”) [Longbrake; paragraph 0029], the clamping assembly (55) comprising a pair of jaws (first 60 and second 65 clamp members) extending from the base (95) in opposed alignment (Fig. 2) and having distal ends spaced adjustably to grip a cutting implement therebetween (“first and second clamp members 60 and 65 include first and second jaws 70 and 75, respectively, for securing a knife blade (not shown) therebetween”) [Longbrake; paragraph 0028]; and
a guide rod (110) having a first rod end (at guide block 115) configured to be pivotably (guide block 115 slides on rod 95 and can be pivotally turned about rod 95 when set screws 117 are loosened) [Longbrake; paragraph 0031] mounted to the base (95) via the rail (95), wherein a position of the guide rod (110) along the base (95) is adjustable by sliding movement along the rail (95) (guide block 115 slides on rod 95 and can be slid on rod 95 when set screws 117 are loosened) [Longbrake; paragraph 0031].
As to the jaws extending upward and the “top [side]” defining a rail, these terms are mere orientations and would be considered intended use, such that the applicant intends for the top side to be facing up, and the pair of jaws facing upward, and, therefore, these do not have structural limitations other than “up” is a direction and “upward” would then be the same or like direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbrake (US-2005/0048885) in view of Ross (US-6,579,163).
	Regarding claim 2 (with a new interpretation of claim 1 herein to satisfy the limitations of claim 2 regarding the guide rod), Longbrake (US-2005/0048885) discloses a sharpening apparatus comprising:
a base (95) extending longitudinally (Fig. 2), a [side] of the base (95) defining a rail (i.e. a structural member) along a length of the base (95) (Fig. 2);
a clamping assembly (clamping mechanism 55) configured to be secured to the base (95) (Fig. 2) and slidingly engage the rail (11) (Fig. 2) (“[T]he lock set illustrated in FIG. 2 comprises a connector 100 which is secured to the guide rod 95 via a setscrew 105 along a desired length of the guide rod 95. Accordingly, if the guide rod 95 is removed from the apparatus 50, the connector 100 and setscrew 105 facilitates the guide rod 95 being re-positioned to the same height. It is to be appreciated that any means of positioning the guide rod 95 at a desired height can be employed.”) [Longbrake; paragraph 0029], the clamping assembly (55) comprising a pair of jaws (first 60 and second 65 clamp members) extending from the base (95) in opposed alignment (Fig. 2) and having distal ends spaced adjustably to grip a cutting implement therebetween (“first and second clamp members 60 and 65 include first and second jaws 70 and 75, respectively, for securing a knife blade (not shown) therebetween”) [Longbrake; paragraph 0028]; and
a guide rod (110) having a first rod end (at guide block 115) configured to be pivotably (guide block 115 slides on rod 95 and can be pivotally turned about rod 95 when set screws 117 are loosened) [Longbrake; paragraph 0031] mounted to the base (95) via the rail (95), wherein a position of the guide rod (110) along the base (95) is adjustable by sliding movement along the rail (95) (guide block 115 slides on rod 95 and can be slid on rod 95 when set screws 117 are loosened) [Longbrake; paragraph 0031].
As to the jaws extending upward and the “top [side]” defining a rail, these terms are mere orientations and would be considered intended use, such that the applicant intends for the top side to be facing up, and the pair of jaws facing upward, and, therefore, these do not have structural limitations other than “up” is a direction and “upward” would then be the same or like direction.  
Longbrake fails to disclose a guide rod having a first rod end configured to be pivotably mounted to the base via the rail, wherein a position of the guide rod along the base is adjustable by sliding movement along the rail further comprising a hone with an elongated body defining a central aperture therethrough and parallel to a length of the hone so that the hone is configured for slidable movement along the guide rod.
However, Ross (US-6,579,163) teaches a guide rod (guide rod 56) having a first rod end configured to be pivotably mounted (pivotally mounted within slots 26), wherein a position of the guide rod (56) is adjustable by sliding movement (can slide within slots 26); and a hone (sharpening member 13) with an elongated body (Fig. 1) defining a central aperture (aperture for receiving rod 56) (Figs. 1 and 3) therethrough and parallel to a length of the hone (sharpening member 13) so that the hone (sharpening member 13) is configured for slidable movement along the guide rod (rod 56 is slidably received within hone 13 before tightening of thumb screw 57).  Since Longbrake states that the guide loop 110 is for a hand held sharpening hone (not shown) [Longbrake; paragraph 0031], it therefore would have been obvious to combine a hone, like the one shown by Ross, for adjustable and sliding movement of the guide rod, and attached hone, along the rail (95) (attached to the rail 115 via slideable guide block 115) in order to properly position the hone and to sharpen the blade [Ross; paragraph 0031].  
	Regarding claim 10, Longbrake discloses the sharpening apparatus of claim 1 further comprising a base plate (125) removably attached to a bottom of the base (95) and extending laterally beyond at least one side of the base (95) (Fig. 2).

Allowable Subject Matter
Claim 3, and those depending therefrom including claims 4-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Longbrake fails to anticipate, or render obvious, in combination with all other claim limitations, “wherein the base further defines a storage slot”.  

Other pertinent prior art failed to anticipate or render obvious various parts of claim 1, and therefore claim 3 which depends therefrom, as follows:
US – 2005/0090184 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “ having distal ends spaced adjustably to grip a cutting implement therebetween” and “a guide rod having a first rod end configured to be pivotably mounted to the base via the rail or channel, wherein a position of the guide rod along the base is adjustable by sliding movement along the rail or channel.”
US-2009/0088053 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a guide rod having a first rod end configured to be pivotably mounted to the base via the rail or channel, wherein a position of the guide rod along the base is adjustable by sliding movement along the rail or channel.”
US-8,262,438 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a clamping assembly configured to be secured to the base and slidingly engage the rail or channel” and “wherein a position of the guide rod along the base is adjustable by sliding movement along the rail or channel.”
US-2011/0159791 - This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a clamping assembly configured to be secured to the base and slidingly engage the rail or channel.”
US-4,441,279 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a clamping assembly configured to be secured to the base and slidingly engage the rail or channel.”
US-4,731,953 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a clamping assembly configured to be secured to the base and slidingly engage the rail or channel.”
US-5,185,958 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a pair of jaws extending upward from the base in opposed alignment and having distal ends spaced adjustably to grip a cutting implement therebetween”
US-2007/0218819 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “having distal ends spaced adjustably.”
US-5,218,787 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a guide rod having a first rod end configured to be pivotably mounted to the base via the rail or channel.”
US-5,157,870 - This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a guide rod having a first rod end configured to be pivotably mounted to the base via the rail or channel.”
US-4,961,288 - This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a guide rod having a first rod end configured to be pivotably mounted to the base via the rail or channel.”
US-4,912,885 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a clamping assembly configured to be secured to the base and slidingly engage the rail or channel, the clamping assembly comprising a pair of jaws extending upward from the base in opposed alignment and having distal ends spaced adjustably to grip a cutting implement therebetween.”
US-4,624,079 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “a clamping assembly configured to be secured to the base and slidingly engage the rail or channel, the clamping assembly comprising a pair of jaws extending upward from the base in opposed alignment and having distal ends spaced adjustably to grip a cutting implement therebetween.”
US-2007/0249268 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “wherein a position of the guide rod along the base is adjustable by sliding movement along the rail or channel.”
US-4,216,627 – This prior art failed to anticipated, or render obvious, in combination with all other limitations: “wherein a position of the guide rod along the base is adjustable by sliding movement along the rail or channel.”

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Longbrake fails to anticipate, or render obvious, in combination with all other claim limitations, the claimed “wherein the rail or channel comprises a T-slot.”

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Longbrake fails to anticipate, or render obvious, in combination with all other claim limitations, “a rod receptacle between the first rod end and the mounting bracket, the rod receptacle including a ball-and-socket joint.
	
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Longbrake fails to anticipate, or render obvious, in combination with all other claim limitations, “wherein a position of the second guide rod along the base is adjustable by sliding movement along the rail or channel”

	Claim 12, and those claims depending therefrom including claims 13-20, are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Longbrake fails to anticipate, or render obvious, in combination with all other claim limitations, “a second jaw (second clamp member 65) connected to the first jaw (first clamp member) (Fig. 2), the second jaw (second clamp member 65) extending to a second jaw end opposing and spaced from the first jaw end” [emphasis added].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723